Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This action is in response to Applicant’s filing on October 16, 2019. Claims 1-12 are pending and examined below.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 12/19/2019, was filed before the
mailing of a First Office Action on the Merits. The submission is in compliance with the provisions of 37
CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-6, 9, and 11 are rejected under 35 U.S.C. 101 because they are directed to the abstract idea of a mental process.

Claim 1 is a method but is directed to the judicial exception of an abstract idea. The claim recites the limitations of ascertaining road segments traveled by a vehicle, ascertaining lanes of the road segments traveled by the vehicle, and transmitting the ascertained road segments and traveled lanes from the vehicle to an external server. These limitations cover the collection, generation, and manipulation of data but for the recitation of ‘by the vehicle’. That is, other than the mentioned vehicle, the claim is merely a mental process describing gathering, generating, and manipulating data. These can be performed in the human mind. For example, someone could travel along a road and take note of road segments and lanes. “Transmitting” data and ascertaining “by the vehicle” are additional elements. “by the vehicle” is considered generally linking to a technological environment, and the “transmitting” of data is considered insignificant extra-solution activity. “by the vehicle” is not significantly more because it is generally linking, and the “transmitting” of data is considered a well-understood, routine, and conventional activity according to MPEP 2106.05(d)(II)i.

	Claim 2 depends from claim 1 and is directed to an abstract idea. The use of a camera-based system as an estimation to ascertain a traffic lane along a road segment is recited. “carried out by camera-based systems” is an additional element. “carried out by camera-based systems” is considered insignificant extra-solution activity and is recited at a high level of generality. This additional element is considered a well-understood, routine, and conventional activity.

	Claim 3 depends from claim 1 and is directed to an abstract idea. The claim recites the vehicle ascertaining a number and/or kind of lane markings on a right and left side of the road. But for the recitation of ‘by the vehicle’, the claim is merely a mental process. For example, one could drive in a car and note the number of lanes and the markings on them. “a number and/or kind of lane markings…is…transmitted” and “by the vehicle” are additional elements. “by the vehicle” is considered 

	Claim 4 depends on claim 1 and is directed to an abstract idea. The claim recites the traveled road segments together with the corresponding lanes being transmitted to an external server after the road segment or trip is completed. This claim merely recites a mental process of combining data after observations are made. For example, one could drive in a car and note the road segments and lanes traveled, and then afterwards combine them. “traveled road segments…with corresponding lanes are transmitted” is an additional element. “transmitted” data is considered insignificant extra-solution activity. “transmitting” of data is considered a well-understood, routine, and conventional activity.

	Claim 5 is a method but is directed to the judicial exception of an abstract idea. The claim recites the limitations of ascertaining a number of traffic lanes, receiving road segments ascertained by the vehicle together with ascertained traveled lanes as observation data, and establishing a number of traveled lanes of at least one road segment and assigning the number of traveled lanes as information to a digital map. These limitations cover the collection, generation, and manipulation of data but for the recitation of ‘by the vehicle’. That is, other than the mentioned vehicle, the claim is merely a mental process describing gathering, generating, and manipulating data. These can be performed in the human mind. For example, someone could travel along a road and take note of road segments, the number of lanes, and the and then mark them down on a digital map, such as Google maps. “by at least one vehicle”, “by the vehicle”, “receiving…road segments…with ascertained travel lanes as observation data”, and “assigning…as information to a digital map” are all additional elements. “by at least one vehicle” and “by 

	Claim 6 depends on claim 5 and is directed to an abstract idea. The claim recites creating observation matrices from observed data for each road segment and have statistical distributions of traveled lanes and kinds of markings assigned to the lanes. This claim merely recites a mental process of collection, generation, and manipulation of data. For example, one could drive in a car and note the frequency of road segments, number of lanes, and markings, and then combine that data in a matrix. The sending of the observed data to the vehicle from an external server is an additional element. However, it is directed to insignificant extra-solution activity as sending and receiving data is a well understood, routine, and conventional activity. The judicial exception is not integrated into a practical application because the method merely uses a computer as a tool to perform the abstract idea and is generally linking. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as stated above, the method merely uses a computer as a tool to perform the abstract idea.

	Claim 9 depends on claim 5 and is directed to an abstract idea. The claim recites dividing a road in segments of equal or different lengths. This claim merely recites the mental process of manipulating observed data. For example, one could drive in a car along a road and divide the road into segments of 

	Claim 11 is a system but is directed to the judicial exception of an abstract idea. The limitations recited are similar to claim 5 and the rationale for rejection is the same.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Bellaiche, US 2018/0024562 A1, herein referred to as Bellaiche.

9.	Regarding claim 1,
Bellaiche discloses the following:
Ascertaining, by the vehicle, road segments traveled by the vehicle (Paragraph 0086 and Fig. 31)
Visual information is gathered, which includes lane markings, traffic signs, etc.
Ascertaining, by the vehicle, lanes of the road segments traveled by the vehicle (Paragraph 0086 and 0174, and Fig. 31)
Visual information is gathered, which includes lane markings, traffic signs, etc., number of lanes are analyzed
Transmitting as observation data, by the vehicle, the ascertained road segments together with the ascertained traveled lanes, from the vehicle to an external server unit (Paragraph 0278 and Fig. 31)
Vehicle can communicate with a remote server and information can transmit and receive data from the server

Regarding claim 2:
	Bellaiche, as shown above, discloses all the limitations of claim 1. Bellaiche further discloses the following:
A respective traffic lane traveled along a road segment is ascertained by a host lane estimation of the vehicles, the host lane estimation being carried out by camera-based systems of the vehicle (Paragraphs 0086 and 0089)
Visual information of the road is gathered through the use of image capture devices such as cameras

Regarding claim 3:
	Bellaiche, as shown above, discloses all the limitations of claim 1. Bellaiche further discloses the following:
A number and/or kind of lane markings on a right side and a left side is ascertained by the vehicle and transmitted to the external server unit in the observation data (Paragraphs 0086, 0174, 0278, and Fig. 31)
Visual information is gathered, which includes lane markings, traffic signs, etc., number of lanes are analyzed

Regarding claim 4:
	Bellaiche, as shown above, discloses all the limitations of claim 1. Bellaiche further discloses the following:
The traveled road segments together with corresponding lanes are transmitted to the external server unit after a road segment or after a completed trip (Paragraphs 0086, 0174, 0278, and Fig. 31)
Fig. 31 shows steps of a method, where the transmission of data to the remote server is performed last
Examiner would like to note that transmitting observed data after a traveled road segment is one of a very limited number of times to transmit the data; data can either be transmitted during or after the traveled road segment

claim 5:
	Bellaiche discloses the following:
Receiving, by an external server unit, road segments ascertained by the vehicle together with ascertained traveled lanes as observation data (Paragraphs 0086, 0174, 0278, and Fig. 31)
Vehicle can send and receive data from the external server
Visual information includes lane markings, traffic signs, etc., number of lanes are analyzed
Based on the received observation data, establishing, by the external server unit, a number of traveled lanes of at least one road segment and assigning the number of traveled lanes as information to a digital map (Paragraphs 0086, 0102, 0198, 0210, 0226, and Fig. 31)
Visual information includes lane markings, traffic signs, etc., number of lanes are analyzed
Sparse map is generated using collected data
Sparse map describes the lane network through meta-data, which includes number of lanes
Sparse map can be stored on the server

Regarding claim 6:
	Bellaiche, as shown above, discloses all the limitations of claim 5. Bellaiche further discloses the following:
Observation matrices are created from the observation data for each road segment in the external server unit (Paragraph 0321, 0291, 0322, and Fig. 31)
Road structure graph is generated by dividing the space into a lattice
Each drive can be an ordered list of lattice sites
Probabilities are assigned for the observations along each drive
An observation matrix having a statistical distribution of traveled traffic lanes and kinds of lane markings assigned to traffic lanes (Paragraphs 0321, 0291, 0322, and Fig. 31)
Probabilities are assigned for the observations along each drive

Regarding claim 7:
	Bellaiche, as shown above, discloses all the limitations of claim 6. Bellaiche further discloses the following:
The external server unit includes a trained neural network, each of the observation matrices being analyzed by the neural network and assigned to a roadway class (Paragraphs 0160, 0203, 0321, 0291, 0322, and Fig. 31)
Trained neural networks may be used
Road features can be associated with a type of road feature, which may be specific to a certain road or area

Regarding claim 8:
	Bellaiche, as shown above, discloses all the limitations of claim 6. Bellaiche further discloses the following:
Measuring errors are removed from an observation matrix of the observation matrices by the neural network (Paragraphs 0160 and 0165)
Trained neural networks may be used
Sets of criteria are used to reject false candidates from the set of candidate objects; criteria can be derived from properties such as shape, dimensions, position, etc.

Regarding claim 9:
	Bellaiche, as shown above, discloses all the limitations of claim 5. Bellaiche further discloses the following:
A road is divided into road segments of equal length or different length (Paragraph 0404)
Drive data can be segmented into patches with the length being one or more predetermined values

Regarding claim 10:
	Bellaiche discloses the following:
At least one external server unit (Paragraph 0090)
Communications from vehicle can be to one or more remotely located servers
At least two vehicles, each of the vehicles including a control unit which is connectable to at least one sensor configured to carry out a host lane localization and to a communication unit configured to transmit pieces of information to the external server unit (Paragraphs 0212, 0089, 0090, and 0193)
More than one vehicle can generate data while traveling along roads
Image and position sensors may be used
Localization is done by analyzing lane markings from captured image data

Regarding claim 11, the limitations are similar to claim 5 and are rejected using the same rationale as claim 5 above.

Regarding claim 12, the limitations are similar to claims 5 and 10 and are rejected using the same rationale as seen above in claims 1.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664